Citation Nr: 0019230	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The claim of entitlement to service connection for a right 
ankle disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that the lower extremities on 
enlistment examination were described as normal.  

In February 1968 the veteran was seen for a sprained right 
ankle, which he twisted while running.  Swelling was reported 
on the lateral aspect of the ankle.  X-rays of the right 
ankle were negative.  A walking cast and crutches were 
prescribed.  

Subsequent progress notes do not document references to the 
right ankle.  Separation examination in June 1969 described 
the lower extremities as being normal.  

In July 1997 the veteran submitted a claim for service 
connection of a right ankle injury.  

In November 1997 the veteran reported that he had not had any 
other medical treatment for his right ankle since being in 
the military service.  

In February 1998 a VA examination was conducted.  The veteran 
reported suffering a severe right ankle sprain while in the 
service.  He reported only occasional right ankle pain over 
the next several years.  He reported that such pain had been 
increasing during the last five years.  He reported that he 
had had multiple ankle sprains over the past several years 
and that his ankle was giving out two to three times a week.  

X-rays revealed mild to moderate osteophytic spurring with 
narrowing of the subtalar joint.  The diagnoses were 
degenerative arthritis of the right ankle and chronic, 
lateral instability of the right ankle.  

In his substantive appeal, the veteran reported that he had 
been dealing with his right ankle problem for 30 years, 
contending that the symptoms he was experiencing were the 
same as those that he experienced following his injury in 
service.  He contended that he had not had any other injury 
to his right ankle.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a right 
ankle disability must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was treated for a right 
ankle sprain in service.  The record shows that the veteran 
has a current right ankle disability.  However, the appellant 
has failed to provide medical evidence of a nexus between his 
current right ankle disability and service.  There are no 
documented medical opinions or other competent evidence of 
record linking the appellant's current right ankle disability 
to military service.  Id.  


In this regard, the Board concludes that the veteran has not 
provided a nexus by showing that the in-service injury was 
the only injury to his right ankle and that the record 
documented no other post-service right ankle injuries.  See 
Hodges v. West, 13 Vet App 287 (2000).  The veteran has 
contended that he has not had any other injuries to the right 
ankle.  The record does not contain medical records 
pertaining to treatment of post-service right ankle injuries.  

However, in addition to the in-service injury, the February 
1998 VA examination also documented a history of multiple 
ankle sprains over the "past several years."  Therefore, 
there is documentation in the record of ankle injuries other 
than the in-service one, and the February 1998 VA examiner 
specifically referred to such injuries in the report.  Id.  

In addition, there is no evidence that any chronic disease 
such as arthritis was shown in service or during an 
applicable presumption period.  38 C.F.R. § 3.309(a).  Nor is 
there medical evidence of a relationship between the 
appellant's current right ankle disability and his alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's right ankle disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his right ankle disability and a disease or injury 
incurred in service.  Consequently, the Board concludes that 
the veteran's claim of entitlement to service connection for 
a right ankle disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a right 
ankle disability is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a right ankle 
disability, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

